               Case 2:19-cr-00062-JAM Document 68 Filed 06/22/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00062-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   CARRIE ALAINE MARKIS, AND                           DATE: June 23, 2020
     ANDREA MICHELLE JORDAN,                             TIME: 9:00 a.m.
15                                                       COURT: Hon. John A. Mendez
                                  Defendants.
16

17

18          This case is set for a status conference on June 23, 2020. On March 17, 2020, this Court issued
19 General Order 611, which suspends all jury trials in the Eastern District of California scheduled to

20 commence before May 1, 2020. This General Order was entered to address public health concerns

21 related to COVID-19.

22          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
23 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

24 continue all criminal matters to a date after June 1. General Order 618 continued the closure of the

25 courthouses to members of the public without official business before the Court until further order, and

26 also allowed district judges to continue criminal matters, excluding time under the Speedy Trial Act,

27 referencing General Order 611, and the Ninth Circuit Judicial Council’s Order declaring a judicial

28 emergency in the district until May 2, 2021, suspending jury trials until further order, and ordering that

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00062-JAM Document 68 Filed 06/22/20 Page 2 of 5


 1 any criminal matters that remain on calendar are to be conducted by telephone or video conference to

 2 the full extent possible, while allowing exceptions on a case-by-case basis.

 3           Although the General Orders address the district-wide health concern, the Supreme Court has

 4 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 5 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 6 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 7 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 8 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 9 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

10 or in writing”).

11           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

13 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

14 the ends of justice served by taking such action outweigh the best interest of the public and the

15 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

16 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

17 ends of justice served by the granting of such continuance outweigh the best interests of the public and

18 the defendant in a speedy trial.” Id.

19           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

20 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

21 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

22 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

23 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

24 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

25 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

26 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

27 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

28           In light of the societal context created by the foregoing, this Court should consider the following

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00062-JAM Document 68 Filed 06/22/20 Page 3 of 5


 1 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 2 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 3 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 4 pretrial continuance must be “specifically limited in time”).

 5                                                STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 7 through their respective counsel of record, hereby stipulate as follows:

 8          1.      By previous order, this matter was set for status on June 23, 2020.

 9          2.      By this stipulation, defendants now move to exclude time between June 23, 2020, and

10 August 4, 2020, under Local Code T4.

11          3.      The parties agree and stipulate, and request that the Court find the following:

12                  a)     The government has represented that the discovery associated with this case

13          includes investigative reports and other evidence. All of this discovery has been either produced

14          directly to counsel and/or made available for inspection and copying.

15                  b)     Counsel for defendants desire additional time to consult with their clients, to

16          review the current charges, to conduct investigation and research related to the charges, to

17          discuss potential resolutions with his/her client, and to prepare pretrial motions.

18                  c)     Counsel for defendants believe that failure to grant the above-requested

19          continuance would deny counsel the reasonable time necessary for effective preparation, taking

20          into account the exercise of due diligence.

21                  d)     The government does not object to the continuance.

22                  e)     In addition to the public health concerns cited by the General Orders and

23          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

24          this case because counsel or other relevant individuals have been encouraged to telework and

25          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

26          contact should the hearing proceed.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00062-JAM Document 68 Filed 06/22/20 Page 4 of 5


 1                  f)     Based on the above-stated findings, the ends of justice served by continuing the

 2          case as requested outweigh the interest of the public and the defendants in a trial within the

 3          original date prescribed by the Speedy Trial Act.

 4                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 5          et seq., within which trial must commence, the time period of June 23, 2020 to August 4, 2020,

 6          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 7          because it results from a continuance granted by the Court at defendants’ request on the basis of

 8          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 9          of the public and the defendants in a speedy trial.

10          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

11 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

12 must commence.

13          IT IS SO STIPULATED.

14

15
      Dated: June 19, 2020                                    MCGREGOR W. SCOTT
16                                                            United States Attorney
17
                                                              /s/ PAUL HEMESATH
18                                                            PAUL HEMESATH
                                                              Assistant United States Attorney
19

20
      Dated: June 19, 2020                                    /s/ TODD LERAS
21                                                            TODD LERAS
22                                                            Counsel for Defendant
                                                              ANDREA JORDAN
23

24    Dated: June 19, 2020                                    /s/ KELLY BABINEAU
                                                              KELLY BABINEAU
25                                                            Counsel for Defendant
                                                              CARRIE MARKIS
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00062-JAM Document 68 Filed 06/22/20 Page 5 of 5


 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 19th day of June, 2020

 3
                                               /s/ John A. Mendez
 4                                           THE HONORABLE JOHN A. MENDEZ
                                             UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
